Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 1 of 15 PageID #:1577




      EXHIBIT B
    Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 2 of 15 PageID #:1578



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS


    IN RE: TIKTOK, INC.,              CONSUMER MDL No. 2948
    PRIVACY LITIGATION
                                                      Master Docket No. 20-cv-4699

                                                      Judge John Z. Lee
    This Document Relates to All Cases
                                                      Magistrate Judge Sunil R. Harjani

           MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                 A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
           On behalf of himself and all others similarly situated, Plaintiff M.G., a minor child, by and

through his father and legal guardian Bartosz Grabowski (collectively, “Plaintiff”), hereby moves

for a temporary restraining order or preliminary injunction to enjoin TikTok Inc. (“TikTok”) and

ByteDance, Inc. (“ByteDance”) (collectively, “Defendants”) from selling, transferring or

otherwise disseminating without consent the uniquely identifying data in their possession

pertaining to the voices and faces of Plaintiff and the other unnamed Illinois Voice Class and

Illinois Face Class1 members – data that Plaintiff contends constitute biometric identifiers2 and
biometric information3 (referred to collectively as “biometrics”) within the meaning of Illinois’

Biometric Information Privacy Act (“BIPA”) – to Oracle Corp. (“Oracle”).

      I.      INTRODUCTION
           This Motion seeks to stop Defendants, owners of the “TikTok” mobile application

(hereinafter, the “TikTok App”), from selling, transferring or otherwise disseminating without



1
    The proposed “Illinois Voice Class” and “Illinois Face Class” are defined in paragraph 107 of
Plaintiff’s Class Action Complaint (M.G. v. TikTok Inc. et al., Case No. 20 C 5305, ECF No. 1
(hereinafter, “Compl.”), at 29.)
2
   The term “biometric identifier” includes voiceprints, scans of face geometry, fingerprints and
handprints, and iris and retinal scans.
3
    “Biometric information” is any information captured, converted, stored, or shared based on a
person’s biometric identifier used to identify an individual.
  Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 3 of 15 PageID #:1579




consent the “biometric identifiers” and “biometric information” of Plaintiff and the members of

the Illinois Voice Class and Illinois Face Class proposed in Plaintiff’s Class Action Complaint.

       The TikTok App is used by hundreds of millions of people worldwide (including over 100

million people in the United States, the majority of whom are children) to create and share short

music videos in a social network-like environment. Unbeknownst to its users, the TikTok App has

been programmed by Defendants to surreptitiously capture, collect, and store their “scans of face

geometry” (or “face templates”) and “voiceprints” whenever certain features of the App are used

or a video depicting a human face or voice is uploaded. (Compl. ¶¶ 4-7.) The voiceprints and

scans of face geometry that Defendants collect and store are unique to each user, in the same way

that a fingerprint uniquely identifies one and only one person. (Id. ¶ 6.) As set forth in the

Complaint, by capturing and collecting Plaintiff’s and its other Illinois-based users’ voiceprints

and face templates in Illinois, on servers located at data warehouses in Chicago, without first

obtaining their informed written consent, Defendants have directly violated BIPA on an

extraordinary scale. (Compl. ¶¶ 53-61.)

       On August 6, 2020, the President issued an executive order compelling ByteDance to divest

TikTok’s assets to a domestic entity by no later than September 20, 2020, or to effectively cease

doing business in the United States. See Pres. Donald J. Trump, “Executive Order on Addressing

the Threat Posed by TikTok,” The White House, Aug. 6, 2020, available at

https://www.whitehouse.gov/presidential-actions/executive-order-addressing-threat-posed-

tiktok/. That was followed eight days later by a similar order compelling ByteDance to divest any

data collected about Americans through the TikTok App by November 12, 2020. See Donald J.

Trump, “Executive Order on Addressing the Threat Posed by TikTok,” The White House, Aug.

14, 2020, available at https://home.treasury.gov/system/files/136/EO-on-TikTok-8-14-20.pdf.

       As a recent filing in this consolidated litigation readily admits, rather than simply
transferring ownership of TikTok, Inc. to a domestic buyer and terminating ByteDance’s access to

American user data (while leaving TikTok, Inc.’s control over the data intact), Defendants also

plan on transferring all user data (including biometric identifiers and information) to the previously


                                                  2
  Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 4 of 15 PageID #:1580




undisclosed third-party buyer. See Master Docket, ECF No. 16 at 2 (interpreting the President of

the United States’ executive orders to “give Defendants 90 days (up to 120 with an extension) to

‘divest,’ i.e., transfer their relevant data to an acquiror before it is deleted,” and stating that

“Defendants are actively preserving and will continue to preserve relevant evidence” and that

“[n]othing in the executive orders prohibits Defendants from ensuring that evidence relevant to the

litigation be preserved by the acquiror”) (emphasis added).

       On September 13, 2020, Oracle was announced as the winning bidder for TikTok’s U.S.

business. See Echo Wang and Greg Roumeliotis, ByteDance drops TikTok’s U.S. sale, to partner

with Oracle: sources, Reuters (Sept. 13, 2020), https://www.reuters.com/article/us-china-

bytedance-tiktok-oracle/bytedance-drops-tiktoks-u-s-sale-to-partner-with-oracle-sources-

idUSKBN265000. “Under the proposed deal, Oracle will be ByteDance’s technology partner and

will assume management of TikTok’s U.S. user data, the sources said.” Id. (emphasis added). See

also Rachel Lerman, Ellen Nakashima and Jay Greene, TikTok has chosen Oracle as U.S.

‘technology partner,’ rejecting Microsoft’s bid, Washington Post (Sept. 13, 2020),

https://www.washingtonpost.com/technology/2020/09/13/microsoft-tiktok-bid-rejected/.

       Critically, BIPA prohibits private entities from either (1) selling or otherwise profiting from

a person’s biometrics, or (2) disclosing, redisclosing, or otherwise disseminating a person’s

biometrics without the consent of the person or the person’s authorized representative. See 740

ILCS 14/15(c)-(d). Defendants are on the verge of violating both of these important provisions,

leaving Plaintiff and millions of other Illinoisans left “wondering what [will] become of their

biometric[s],” see 95th Ill. Gen. Assem., House Proceedings, May 30, 2008, at 249 (statement of

Rep. Ryg) – which is exactly the set of circumstances that triggered BIPA’s passage in the first

place. Plaintiff and the members of the Illinois Voice Class and Illinois Face Class did not even

consent to Defendants’ collection of their biometrics in the first place (Compl. ¶¶ 7, 60), and they

have certainly not consented to Defendants’ imminent dissemination of their immutable biometric

data to Oracle; in fact, Defendants have not even asked these individuals if they consent to have

their biometrics trafficked to Oracle in this way. Thus, if allowed to go forward, Defendants’


                                                 3
  Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 5 of 15 PageID #:1581




planned sale and dissemination of Plaintiff’s and the Illinois Voice Class and Illinois Face Class

members’ immutable biometric data to Oracle would directly violate Sections 15(c) and 15(d) of

the statute, denying BIPA’s promise of privacy where it is needed the most.

          Plaintiff and the Illinois Voice Class and Illinois Face Class members would be irreparably

harmed absent the requested injunction, see 740 ILCS 14/5(c) (“Biometrics, however, are

biologically unique to the individual; therefore, once compromised, the individual has no recourse,

is at heightened risk for identity theft, and is likely to withdraw from biometric-facilitated

transactions.”), but Defendants would suffer no harm from an injunction that merely requires them
to abide by the law. And, as the Illinois legislature judged when it enacted the statute, the public

has a strong interest in preventing the nonconsensual sale and dissemination of their biometric

data, see 740 ILCS 14/5 (“The public welfare, security, and safety will be served by regulating the

collection, use, safeguarding, handling, storage, retention, and destruction of biometric identifiers

and information.”). Accordingly, the Court should temporarily restrain and thereafter temporarily

enjoin Defendants from selling or disseminating the Plaintiff’s and the Illinois Voice Class and

Illinois Face Class members’ uniquely identifying data pertaining to their voices and faces to

Oracle (or any other entity) until Plaintiff’s claim for violation of BIPA is finally resolved on the

merits.

   II.       BIOMETRIC INFORMATION PRIVACY ACT
          In March 2008, Pay By Touch, then the largest operator of fingerprint-based payment-

verification services in Illinois declared bankruptcy. See 95th Ill. Gen. Assem., House Proceedings,

May 30, 2008, at 249 (statement of Rep. Ryg). As a result of that declaration, “thousands of

customers from Albertson’s, Cub Foods, Farm Fresh, Jewel Osco, Shell, and Sunflower Market”

were left “wondering what [would] become of their biometric and financial data.” Id. That question

was answered by the bankruptcy court shortly thereafter, when it approved a sale of Pay By

Touch’s biometric database.




                                                   4
    Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 6 of 15 PageID #:1582




        Immediately thereafter, in May 2008, the Illinois legislature recognized the importance of

protecting the privacy of individuals’ biometric data, finding that “[b]iometrics are unlike other

unique identifiers that are used to access finances or other sensitive information.” 740 ILCS

14/5(c). “For example, social security numbers, when compromised, can be changed. Biometrics,

however, are biologically unique to the individual; therefore, once compromised, the individual

has no recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-

facilitated transactions.” Id. Thus, in enacting BIPA, the Illinois legislature addressed the “very

serious need [for] protections for the citizens of Illinois when it [comes to their] biometric

information.” Illinois House Transcript, 2008 Reg. Sess. No. 276.

        Section 15(b) of BIPA makes it unlawful for a private entity to, inter alia, “collect, capture,

purchase, receive through trade, or otherwise obtain a person’s or a customer’s biometric

identifiers4 or biometric information, unless it first:

                (1) informs the subject . . . in writing that a biometric identifier or
                biometric information is being collected or stored;

                (2) informs the subject . . . in writing of the specific purpose and
                length of term for which a biometric identifier or biometric
                information is being collected, stored, and used; and
                (3) receives a written release executed by the subject of the biometric
                identifier or biometric information or the subject’s legally authorized
                representative.”
740 ILCS 14/15(b).

        Pursuant to Section 15(c) of BIPA, it is unlawful for a private entity “in possession of a

biometric identifier or biometric information” to “sell, lease, trade, or otherwise profit from a

person's or a customer's biometric identifier or biometric information.” 740 ILCS 14/15(c).

        And Section 15(d) of BIPA prohibits any “private entity in possession of a biometric

identifier or biometric information” from “disclos[ing], redisclose[ing], or otherwise

disseminat[ing] a person's or a customer's biometric identifier or biometric information unless:

4
   BIPA’s definition of “biometric identifier” expressly includes information collected about the
geometry of the face (i.e., facial data obtained through facial recognition technology). See 740
ILCS 14/10.

                                                   5
  Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 7 of 15 PageID #:1583




                   (1) the subject of the biometric identifier or biometric information
                   or the subject's legally authorized representative consents to the
                   disclosure or redisclosure;

                   (2) the disclosure or redisclosure completes a financial transaction
                   requested or authorized by the subject of the biometric identifier or
                   the biometric information or the subject's legally authorized
                   representative;

                   (3) the disclosure or redisclosure is required by State or federal law
                   or municipal ordinance; or

                   (4) the disclosure is required pursuant to a valid warrant or subpoena
                   issued by a court of competent jurisdiction.

740 ILCS 14/15(d).

     III.      BACKGROUND
            On August 6, 2020, the President of the United States issued an executive order effectively

compelling Defendants to divest TikTok’s assets to a domestic entity by no later than September

20, 2020 (or cease doing business in the United States). See Pres. Donald J. Trump, “Executive

Order on Addressing the Threat Posed by TikTok,” The White House, Aug. 6, 2020, available at

https://www.whitehouse.gov/presidential-actions/executive-order-addressing-threat-posed-

tiktok/. The August 6, 2020 executive order states in pertinent part:

                   The following actions shall be prohibited beginning 45 days after
                   the date of this order, to the extent permitted under applicable law:
                   any transaction by any person, or with respect to any property,
                   subject to the jurisdiction of the United States, with ByteDance Ltd.
                   (a.k.a. Zìjié Tiàodòng), Beijing, China, or its subsidiaries, in which
                   any such company has any interest[.]
Id., Section (1)(a).

            On August 14, 2020, the President of the United States issued a second executive order

mandating that Defendants divest all interests in the user data they have collected pertaining to

Americans (i.e., including the biometrics of Illinois residents at issue in this action) by no later

than November 12, 2020. See Donald J. Trump, “Executive Order on Addressing the Threat Posed

by          TikTok,”      The     White       House,      Aug.      14,     2020,      available     at




                                                     6
  Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 8 of 15 PageID #:1584




https://home.treasury.gov/system/files/136/EO-on-TikTok-8-14-20.pdf. The August 14, 2020

executive order states in pertinent part:

                (b) . . . [N]ot later than 90 days after the date of this order, unless
                such date is extended for a period not to exceed 30 days, on such
                written conditions as the Committee on Foreign Investment in the
                United States (CFIUS) may impose, ByteDance, its subsidiaries,
                affiliates, and Chinese shareholders, shall divest all interests and
                rights in:

                    (i) any tangible or intangible assets or property, wherever
                    located, used to enable or support ByteDance's operation of the
                    TikTok application in the United States, as determined by the
                    Committee; and

                    (ii) any data obtained or derived from TikTok application or
                    Musical.ly application users in the United States. Immediately
                    upon divestment, ByteDance shall certify in writing to CFIUS
                    that all steps necessary to fully and permanently effectuate the
                    actions required under sections 2(a) and 2(b) have been
                    completed.

                (c) Immediately upon divestment, ByteDance shall certify in writing
                to CFIUS that it has destroyed all data that it is required to divest
                pursuant to section 2(b)(ii), as well as all copies of such data
                wherever located, and CFIUS is authorized to require auditing of
                ByteDance on terms it deems appropriate in order to ensure that such
                destruction of data is complete.
Id., Section (1)(b)-(c).

        On August 28, 2020, Defendants filed a response in opposition to a motion filed by certain

of the plaintiffs to compel (inter alia) Defendants’ preservation of data relevant to plaintiffs’

claims. See Master Docket ECF No. 16. Defendants’ August 28, 2020 brief indicates that instead

of simply selling TikTok, Inc. as a turnkey operation, ByteDance intends on transferring TikTok

user data to the winning bidder:
                Defendants have repeatedly affirmed that Defendants are actively
                preserving and will continue to preserve relevant evidence. They
                also affirm so here. The executive orders cited by the Emergency
                Motion give Defendants 90 days (up to 120 with an extension) to
                “divest,” i.e., transfer their relevant data to an acquiror before it is
                deleted. Nothing in the executive orders prohibits Defendants from
                ensuring that evidence relevant to the litigation be preserved by the
                acquiror. Defendants do not intend to spoliate any evidence in
                complying with these orders.



                                                   7
  Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 9 of 15 PageID #:1585




Id. at 2 (emphasis added). Later that same day, the movant-plaintiffs filed a reply in support of

their motion, in which they summarized Defendants’ position on the issue of data-preservation as

follows: “Defendants claim that all relevant data will be transferred to an acquirer” (ECF No. 17)

(emphasis added); nothing has subsequently been filed on the docket to suggest that the Defendants

dispute that they intend to transfer the Plaintiff’s and the Illinois Voice Class and Illinois Face

Class members’ sensitive biometric data – i.e., the “relevant data” referenced by Defendants in

their August 28 filing (ECF No. 16 at 2) – to Oracle immediately upon regulatory approval.

         On September 8, 2020, Plaintiff filed a Class Action Complaint alleging two claims for

relief against Defendants: (1) violation of BIPA on behalf of all persons in Illinois whose

biometrics were collected by Defendants; and (2) unjust enrichment on behalf of all persons in the

United States whose biometrics were collected by Defendants. (M.G., ECF No. 1.)
   IV.      LEGAL STANDARD
         The Seventh Circuit uses a two-step analysis to assess whether preliminary injunctive relief

is warranted. See Girl Scouts of Manitou Council, Inc. v. Girl Scouts of USA, Inc., 549 F.3d 1079,

1085-86 (7th Cir. 2008). This is the same analysis used to determine if a TRO is warranted. Gray

v. Orr, 4 F. Supp. 3d 984, 989 n.2 (N.D. Ill. 2013). “In the first phase, the party seeking a

preliminary injunction must make a threshold showing that: (1) absent preliminary injunctive

relief, he will suffer irreparable harm in the interim prior to a final resolution; (2) there is no

adequate remedy at law; and (3) he has a reasonable likelihood of success on the merits.” Turnell

v. CentiMark Corp., 796 F.3d 656, 661-62 (7th Cir. 2015). If the movant makes the required

threshold showing, then the court moves on to the second stage and considers: “(4) the irreparable

harm the moving party will endure if the preliminary injunction is wrongfully denied versus the

irreparable harm to the nonmoving party if it is wrongfully granted; and (5) the effects, if any, that

the grant or denial of the preliminary injunction would have on nonparties,” i.e. the public interest.

Id. at 662. The Court balances the potential harms on a sliding scale against the movant’s likelihood

of success. The greater the movant’s likelihood of success, “the less strong a showing” the movant




                                                  8
 Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 10 of 15 PageID #:1586




“must make that the balance of harm is in its favor.” Foodcomm Int’l v. Barry, 328 F.3d 300, 303

(7th Cir. 2003).

   V.      ARGUMENT

        A. Absent an Injunction, Plaintiff and the Illinois Voice Class and Illinois Face Class
           will Suffer Irreparable Harm for Which there is no Adequate Remedy at Law
        The first two factors (irreparable harm to Plaintiff absent an injunction, and the lack of an

adequate remedy at law) both weigh in favor of granting the requested injunction.

        Absent the requested injunction, Defendants appear poised to sell and disseminate

Plaintiff’s and the Illinois Voice Class and Illinois Face Class members’ biometric data – without

any of their consent – by September 20, 2020, in flagrant derogation of their right to biometric

privacy under BIPA. See In re Facebook Biometric Info. Privacy Litig., 185 F. Supp. 3d 1155,

1169 (N.D. Cal. 2016) (“There can be no reasonable doubt that the Illinois Biometric Information

Privacy Act embodies a fundamental policy of the state of Illinois. . . . By its express terms, BIPA

manifests Illinois' substantial policy of protecting its citizens' right to privacy in their personal

biometric data.”). BIPA confers Plaintiff and Illinois Voice Class and Illinois Face Class members

with the “right to say no” to the sale and dissemination of their biometrics to a third party (as well

as to the third party’s collection of their biometrics), and a deprivation of that right would

irreparably diminish their control over this sensitive data and magnify their risk of falling victim

to identity theft, financial crimes, and other similar evils. See Patel v. Facebook Inc., 290 F. Supp.

3d 948, 953–54 (N.D. Cal. 2018) (“BIPA vested in Illinois residents the right to control their
biometric information by requiring notice before collection [or dissemination] and giving residents

the power to say no by withholding consent. As the Illinois legislature found, these procedural

protections are particularly crucial in our digital world because technology now permits the

wholesale collection and storage of an individual's unique biometric identifiers—identifiers that

cannot be changed if compromised or misused. When an online service simply disregards the

Illinois procedures, as Facebook is alleged to have done, the right of the individual to maintain her




                                                  9
 Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 11 of 15 PageID #:1587




biometric privacy vanishes into thin air. The precise harm the Illinois legislature sought to prevent

is then realized.”).

          Although Defendants’ planned dissemination of Plaintiff’s and the Illinois Voice Class and

Illinois Face Class members’ biometrics to Oracle would entitle each of these individuals to

statutory damages under BIPA – from both the Defendants and the acquiring entity, see 740 ILCS

14/5(b) (prohibiting the “obtaining” of biometrics absent the requisite informed written consent)

– no amount of monetary relief can adequately remedy the compromise of a person’s biometric

data. As the Illinois legislature recognized in enacting the statute: “Biometrics . . . are biologically

unique to the individual; therefore, once compromised, the individual has no recourse, is at
heightened risk for identity theft, and is likely to withdraw from biometric-facilitated transactions.”

740 ILCS 14/5(c) (emphasis added). Thus, if allowed to go forward, the biometrics fire sale that

Defendants have planned would deny BIPA’s promise of privacy precisely where it is needed the

most and cause harms to Plaintiff and the members of the Illinois Voice Class and Illinois Face

Class for which there is no adequate remedy at law. See id. That is precisely why the statute not

only authorizes substantial statutory damages, but also injunctive relief to prevent an entity

possessing purloined biometric data from further disclosing it. See 740 ILCS 14/20(4).

          Accordingly, the first and second factors weigh in favor of granting the Motion.

          B. Plaintiff and the Illinois Voice Class and Illinois Face Class Have a Reasonable
             Likelihood of Success on the Merits
          The third factor (whether Plaintiff has reasonable likelihood of success on the merits) also
weighs in favor of granting the requested injunction. “At the preliminary injunction stage, the

plaintiff must show that ‘it has a better than negligible chance of succeeding on the merits so that

injunctive relief would be justified.’” Personeta, Inc. v. Persona Software, Inc., 418 F. Supp. 2d

1013, 1016 (N.D. Ill. 2005) (quoting Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891, 897 (7th Cir.

2001)).

          The factual allegations of the Complaint and the materials to which they cite sufficiently

demonstrate that Plaintiff “has a better than negligible chance of succeeding on the merits[.]”



                                                  10
 Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 12 of 15 PageID #:1588




Personeta, 418 F. Supp. 2d at 1016 (quoting Ty, Inc., 237 F.3d at 897). Specifically, the factual

allegations of the Complaint and the materials cited by the Complaint make a compelling showing

that Defendants have used the TikTok App to surreptitiously capture, collect, store, and use the

“scans of face geometry” (or “face templates”) and “voiceprints” (i.e., “biometric identifiers”) of

everyone whose face or voice has appeared in a video uploaded using the TikTok App, including

users in Illinois, without having obtained anyone’s consent to these Orwellian practices. (Compl.

¶¶ 53-83.) Defendants then used the “biometric identifiers” that they collected to derive, collect,

and store – also from within Illinois and absent anyone’s consent – personally identifying

“biometric information” pertaining to Plaintiff and each of the other members of the Illinois Voice

Class and Illinois Face Class, including the person’s age, gender, race, and emotional state, all of

which is then linked with that person’s name, e-mail address, and other unique identifiers in their

database. (Id. ¶ 57.)

       The factual allegations underlying Plaintiff’s claims are corroborated by Defendants’ own

statements, patents, extensive reporting, and various security and scholarly reports detailing the

TikTok App’s biometrics collection capabilities. (Compl. ¶¶ 63-83.) Thus, Plaintiff has a strong

likelihood of success (far greater than the “better than negligible chance of success[]” needed to

satisfy this factor) on his claim that Defendants collected, captured, stored, and used – without

obtaining the requisite signed written release or publishing the mandated data retention policies –

the “biometric identifiers” and “biometric information” of millions of persons in Illinois, including

Plaintiff and millions of other young children, in violation of BIPA. In other words, Plaintiff has

made a sufficiently strong showing that the “relevant data” Defendants intend to transfer to the

acquiring entity (ECF No. 16 at 2) – i.e., Oracle – includes Plaintiff’s and the Illinois Voice Class

and Illinois Face Class members’ “biometric identifiers” and “biometric information,” within the

meaning of those terms as defined in BIPA.

       Accordingly, the third factor weighs in favor of granting the Motion. See, e.g., Lexington

Healthcare Ctr. of Bloomingdale, Inc. v. Morrison Mgmt. Specialists, Inc., No. 20-CV-1792, 2020

WL 1820522, at *3 (N.D. Ill. Apr. 10, 2020) (“Maybe Plaintiff breached the contract, or maybe


                                                 11
 Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 13 of 15 PageID #:1589




Defendant did. In such circumstances, Plaintiff has some chance of prevailing on the merits, and

certainly a better than negligible chance. This factor weighs in Plaintiff’s favor.”).

       C. The Balance of Harms and the Public Interest Weigh in Favor of Granting the
          Requested Injunction
       Finally, the fourth factor (the balancing of harms to Plaintiff absent an injunction with the

harm to Defendants as a result of an injunction) and fifth factor (the public interest) also each

weigh in favor of granting the requested injunction.

       The irreparable harm to Plaintiff and the Illinois Voice Class and Illinois Face Class

members absent an injunction is immense. If Defendant’s plan to transfer their users’ biometric

data to Oracle goes forward, millions of (mostly minor) Illinoisans will suffer not just invasions

of the their right to biometric privacy, resulting in their loss of control over their biometrics, but

also the possibility of additional consequential harms to their identities and financial interests

going forward.

       Defendants, on the other hand, cannot possibly identify any prejudice they would suffer

from an injunction that merely enjoins them from committing further violations of this important

statute. See Light v. Zhangyali, No. 15 CV 5918, 2016 WL 4429758, at *4 (N.D. Ill. Aug. 22,
2016) (“There is no harm to the defendant to being enjoined from violating the law[.]”); Entm't

One UK Ltd. v. 2012Shiliang, 384 F. Supp. 3d 941, 955 (N.D. Ill. 2019) (same). Nor can

Defendants demonstrate that the requested injunction would prevent them from complying with

the President’s executive orders. The executive orders merely order ByteDance to “divest” all

interests in their assets in TikTok and in the TikTok user data pertaining to Americans (which

would include the biometric data pertaining to Plaintiff and the Illinois Voice Class and Illinois

Face Class at issue in this Motion), and to verify that the divested data has been destroyed.

Contrary to what Defendants would have the Court believe in their recent filing in the consolidated

action (see Master Docket, ECF No. 16, at 1-2), the executive orders plainly do not require

Defendants to transfer any data (much less the biometric data in question) to Oracle – and, as

discussed above, BIPA would clearly prohibit such a data transfer.



                                                 12
 Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 14 of 15 PageID #:1590




         Finally, the public-interest factor weighs heavily in Plaintiff’s favor. Protecting the public

from the conduct sought to be enjoined in this Motion is the raison d’être of the statute. See 740

ILCS 14/5 (“The public welfare, security, and safety will be served by regulating the collection,

use, safeguarding, handling, storage, retention, and destruction of biometric identifiers and

information.”).

         Accordingly, the balance of harms between the parties and the public interest also support

granting the requested injunction.

   VI.      CONCLUSION

         The Motion should be granted. The Court should enter a temporary restraining order (and

an order to show cause why a preliminary injunction should not issue) enjoining Defendants from

selling, transferring, or otherwise disseminating to Oracle (or to any intermediary entity) the

uniquely identifying data in its possession pertaining to the voices and faces of Plaintiff and the

other unnamed Illinois Voice Class and Illinois Face Class members until Plaintiff’s claim for

violation of BIPA is resolved on the merits.


Dated: September 14, 2020                       Respectfully submitted,

                                                s/ J. Dominick Larry

                                                NICK LARRY LAW LLC
                                                J. Dominick Larry
                                                55 E Monroe St, Suite 3800
                                                Chicago, IL 60603
                                                Tel: (773) 694-4669
                                                Fax: (773) 694-4691
                                                Email: nick@nicklarry.law

                                                HEDIN HALL LLP
                                                Frank S. Hedin
                                                David W. Hall
                                                1395 Brickell Avenue, Suite 1140
                                                Miami, Florida 33131
                                                Tel: (305) 357-2107
                                                Fax: (305) 200-8801
                                                E-mail: fhedin@hedinhall.com
                                                        dhall@hedinhall.com

                                                BURSOR & FISHER, P.A.
                                                Scott A. Bursor

                                                  13
Case: 1:20-cv-04699 Document #: 70-2 Filed: 09/14/20 Page 15 of 15 PageID #:1591



                                    Joseph I. Marchese
                                    Philip L. Fraietta
                                    888 Seventh Avenue
                                    New York, NY 10019
                                    Tel: (646) 837-7150
                                    Fax: (212) 989-9163
                                    E-Mail: scott@bursor.com
                                             jmarchese@bursor.com
                                             pfraietta@bursor.com

                                    Counsel for Plaintiff, by and through his father and
                                    legal guardian Bartosz Grabowski, and the Putative
                                    Classes




                                       14
